People ex rel. DeFelice v Brann (2021 NY Slip Op 02403)





People ex rel. DeFelice v Brann


2021 NY Slip Op 02403


Decided on April 21, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2021-02465

[*1]The People of the State of New York, ex rel. Joseph F. DeFelice, on behalf of Kevin Drawhorne, petitioner,
vCynthia Brann, etc., respondent.


Joseph F. DeFelice, Kew Gardens, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Danielle M. O'Boyle of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Kevin Drawhorne upon his own recognizance or for bail reduction upon Queens County Indictment No. 201/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., MILLER, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court